EXHIBIT 10.1

LETTER AMENDMENT NO. 2

Dated as of September 21, 2010

HSBC Bank USA, National Association

452 Fifth Avenue, 8th Floor

New York, NY 10018

Attention: Thomas Foley, Managing Director

Ladies and Gentlemen:

We refer to the 3-Year Letter of Credit Agreement dated as of May 6, 2005 (such
3-Year Letter of Credit Agreement, as heretofore amended, the “Letter of Credit
Agreement”) among the undersigned and you. Capitalized terms not otherwise
defined in this Letter Amendment No. 2 (this “Letter Amendment”) have the same
meanings as specified in the Letter of Credit Agreement.

It is hereby agreed by you and us that the Letter of Credit Agreement is,
effective as of the date of this Letter Amendment, hereby amended as follows:

(a) The definition of “Termination Date” in Section 1.01 is hereby amended to
read in its entirety as follows:

“Termination Date” means the first to occur of (i) the second anniversary of the
date of Amendment No. 2, (ii) the date the LC Issuer receives irrevocable
written notice from the Company of the termination of its right to request
Letters of Credit hereunder, or (iii) the date the obligation of the LC Issuer
to issue Letters of Credit is terminated pursuant to Section 7.01 hereof.

(b) The definition of “Applicable Margin” in Section 1.01 is hereby amended to
read in its entirety as follows:

“Applicable Margin” means 0.40% per annum.

(c) Section 1.01 is amended by adding in appropriate alphabetical order the
following definition:

“Amendment No. 2” means the Letter Amendment No. 2 dated as of September 21,
2010 to this Agreement.

We hereby represent and warrant to you as follows:

(a) The representations and warranties contained in Section 5.01 of the Letter
of Credit Agreement (except for the representation and warranties contained in
Sections 5.01(e) and (f) thereof), as amended by this Letter Amendment, are true
and correct in all material respects on and as of the date hereof, before and
after giving effect to this Letter Amendment, as though made on and as of such
date, except to the extent that any such representation or warranty is stated to
relate to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date;



--------------------------------------------------------------------------------

(b) The Consolidated balance sheets of the Company and its Subsidiaries as of
January 30, 2010, and the related Consolidated statements of income and retained
earnings of the Company and its Subsidiaries for the Fiscal Year then ended,
certified by Deloitte & Touche LLP, when taken as a whole fairly present the
Consolidated financial condition of the Company and its Subsidiaries as at such
date and the results of the operations of the Company and its Subsidiaries for
the period ended on such date, all in accordance with GAAP;

(c) Since January 30, 2010, there has been no Material Adverse Change; and

(d) No event has occurred and is continuing, or would result from entering into
this Letter Amendment, which constitutes an Event of Default or Default.

This Letter Amendment shall become effective as of the date first above written
when, and only when, you shall have received counterparts of this Letter
Amendment executed by the undersigned.

On and after the effectiveness of this Letter Amendment, each reference in the
Letter of Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Letter of Credit Agreement, shall mean and be a
reference to the Letter of Credit Agreement, as amended by this Letter
Amendment.

The Letter of Credit Agreement, as specifically amended by this Letter
Amendment, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. The execution, delivery and effectiveness
of this Letter Amendment shall not, except as expressly provided herein, operate
as a waiver of any right, power or remedy of the LC Issuer under the Letter of
Credit Agreement, nor constitute a waiver of any provision of the Letter of
Credit Agreement.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Jennifer Cho’s attention at 2 Folsom, San Francisco, CA 94105.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier or other electronic
transmission (i.e., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Letter Amendment.

[Remainder of Page Intentionally Left Blank]

 

- 2 -



--------------------------------------------------------------------------------

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

Very truly yours, THE GAP, INC. By    /s/ Jennifer Cho   Name:   Jennifer Cho  
Title:   Vice President and Treasurer BANANA REPUBLIC, LLC By   /s/ Jennifer Cho
  Name:   Jennifer Cho   Title:   Vice President and Treasurer GAP (CANADA) INC.
By   /s/ Jennifer Cho   Name:   Jennifer Cho   Title:   Vice President and
Treasurer GAP (FRANCE) S.A.S. By   /s/ Lisa D. Mertens   Name:   Lisa D. Mertens
  Title:   President GAP (JAPAN) K.K. By   /s/ Thomas J. Lima   Name:   Thomas
J. Lima   Title:   Director GAP (NETHERLANDS) B.V. By   /s/ Lisa D. Mertens  
Name:   Lisa D. Mertens   Title:   Director



--------------------------------------------------------------------------------

 

GPS CONSUMER DIRECT, INC. By    /s/ Jennifer Cho   Name:   Jennifer Cho   Title:
  Vice President and Treasurer GPS (GREAT BRITAIN) LIMITED By   /s/ Jennifer Cho
  Name:   Jennifer Cho   Title:   Director OLD NAVY (CANADA) INC. By   /s/
Jennifer Cho   Name:   Jennifer Cho   Title:   Vice President and Treasurer
FORTH & TOWNE LLC By   /s/ Jennifer Cho   Name:   Jennifer Cho   Title:   Vice
President and Treasurer GAP STORES (IRELAND) LIMITED By   /s/ Lisa D. Mertens  
Name:   Lisa D. Mertens   Title:   Director GAP EUROPE LIMITED By   /s/ Jennifer
Cho   Name:   Jennifer Cho   Title:   Director GAP EUROPE HOLDINGS B.V. By   /s/
Lisa D. Mertens   Name:   Lisa D. Mertens   Title:   Director



--------------------------------------------------------------------------------

Agreed as of the date first above written:

 

HSBC BANK USA, NATIONAL ASSOCIATION By   /s/ Thomas A. Foley   Name:   Thomas A.
Foley   Title:   Managing Director